Citation Nr: 0913041	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to 
February 1974.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's claim for service connection for 
the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
Veteran's death was previously denied in a July 2003 RO 
decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in July 
2003 relating to service connection for the cause of the 
Veteran's death is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2003 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The RO declined to reopen the appellant's claim for 
service connection for the cause of the Veteran's death in 
April 2005 and December 2005.  While the RO found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board must still consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in July 2003, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the July 2003 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in August 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, post-
service private and VA medical records, and statements from 
the appellant.  The RO denied the claim because there was no 
evidence that the Veteran's period of active service caused 
or contributed to his infective endocarditis due to acute 
renal failure, from which he died.  

The appellant applied to reopen her claim for service 
connection for the cause of the Veteran's death in August 
2004.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the appellant's claim.

In support of her application to reopen her claim for service 
connection, the appellant submitted post-service VA and 
private medical records dated from January 2001 to March 
2003.  Regarding the private and VA medical records dated 
from January 2003 to March 2003, those medical records were 
previously submitted to the VA and were already considered at 
the time of the prior final denial.  With respect to the VA 
medical records dated from January 2001 to January 2003, 
those records show, in pertinent part, that the Veteran 
received intermittent treatment for inflammatory bowel 
disease, Crohn's disease, diabetes mellitus, hypertension, 
poor vision, psychiatric disorder, fractured left medial 
malleolus and left proximal fibula, abdominal and back pain, 
gastroesophageal reflux disease, and left foot ulcer.  There 
is no evidence in those records that the Veteran's infective 
endocarditis due to acute renal failure was related to his 
period of active service.  

The appellant also submitted a June 1994 Social Security 
Administration (SSA) decision where the Veteran was granted 
disability benefits due to his chronic paranoid 
schizophrenia, depression, seizure disorder, hypertension, 
cholesteatoma, and history of polysubstance abuse.  That 
evidence does not show that the Veteran's period of active 
service caused or contributed to his infective endocarditis 
due to acute renal failure.  

Therefore, the Board finds that no new and material evidence 
has been submitted with regard to the claim for service 
connection for the cause of the Veteran's death.  The 
post-service medical records dated from January 2003 to March 
2003 are evidence that was already submitted and considered 
at the time of the prior final denial.  As for the SSA 
decision and VA medical records dated from January 2001 to 
January 2003, although those additionally submitted records 
are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The records do not show that the Veteran's infective 
endocarditis due to acute renal failure, the cause of the 
Veteran's death, was related to his period of military 
service.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claim, and the claim for 
service connection for the cause of the Veteran's death 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  
 
Although the appellant has submitted new evidence that was 
not before the Board in July 2003, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for the cause of the Veteran's 
death since the July 2003 RO decision because no competent 
evidence has been submitted showing that the Veteran's cause 
of death was due to any disease or injury incurred in or 
aggravated by service.  Thus, the claim for service 
connection for the cause of the Veteran's death is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and June 
2007; rating decisions in April 2005 and December 2005; and a 
statement of the case in September 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the cause of the Veteran's death is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for the cause of the Veteran's death is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


